Bell, J.
The former judgment of this court (39 Ga. App. 78, 146 S. E. 788) having been reversed by the Supreme Court (169 Ga. 333, 150 S. E. 208), and the case having been returned to this court for such further action as may be necessary to give effect to the opinion of the Supreme Court, now, upon application of the decision and rulings of the Supreme Court, the judgment of the trial court, instead of being reversed as previously ordered, is affirmed.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.

Colquitt & Conyers, Sidney Smith, for plaintiff.
Bryan & Middlebroolcs, for defendants.